Citation Nr: 0912673	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-12 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
service-connected post-traumatic stress disorder (PTSD) 
currently evaluated as 30 percent disabling effective June 
10, 2004.

2.  Entitlement to service connection for lung cancer to 
include as due to exposure to herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The April 2005 rating decision granted entitlement to service 
connection for PTSD and evaluated the disability as 30 
percent disabling effective June 10, 2004, the date VA 
received the Veteran's claim.  The April 2005 rating decision 
also denied entitlement to service connection for lung cancer 
and peripheral neuropathy.  The Veteran disagreed with the 
initial disability rating for PTSD and disagreed with the 
denials of service connection and perfected an appeal.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
complaints of nightmares, flashbacks, irritability, 
depression and anxiety, crying spells, hypervigilence, 
occasional panic attacks, feelings of detachment or 
estrangement from others, and exaggerated startle response.

2.  The Veteran did not set foot in Vietnam, but was 
stationed aboard the U.S.S. IWO JIMA.

3.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran's 
lung cancer is unrelated to his active duty service.

4.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran's 
peripheral neuropathy is unrelated to his active duty 
service.


CONCLUSIONS OF LAW

1.  The criteria for initial disability rating in excess of 
30 percent for service connected PTSD are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (West 2008). 

2.  Entitlement to service connection for lung cancer is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  Entitlement to service connection for peripheral 
neuropathy is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on board the U.S.S. IWO JIMA (LPH-2) 
(hereinafter referred to as the 'ship') which operated off 
the coast of Vietnam.  The Veteran contends that he was 
exposed to herbicides which covered the bodies of wounded and 
killed Marines which he moved from helicopters which landed 
on the ship.  He argues that his lung cancer and peripheral 
neuropathy conditions were caused by his exposure to 
herbicides.  He also contends that his PTSD is worse than VA 
has recognized.

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.



Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified of what evidence was needed to 
substantiate a claim for entitlement to service connection in 
letters dated June and September 2004.  Specifically, the 
veteran was informed that the evidence needed to show that he 
had an injury in military service or a disease that began in 
or was made worse during military service or an event in 
service causing injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  In addition, the letter notified the veteran that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records. 

With regard to the issue of an increased initial disability 
rating for peripheral neuropathy, the United States Court of 
Appeals for the Federal Circuit and the United States Court 
of Appeals for Veterans Claims (Court) have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 
(2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Moreover, since VA's notice criteria was satisfied 
because the RO granted the veteran's claim for service 
connection, the Board also finds that VA does not run afoul 
of the Court's recent holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Finally, the Board observes that the 
veteran has not contended, nor does the record indicate, that 
his claim has been prejudiced by a lack of notice.  See 
Goodwin supra at 137 [Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements].

Further, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five 
elements of a service connection claim including: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id.  

In the present appeal, the veteran was provided specific 
notice of how VA determines a disability rating and an 
effective date in a letter dated March 2006.  The veteran's 
claims were adjudicated subsequent to the notices, giving him 
a meaningful opportunity to participate effectively in the 
adjudication of his claims.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all pertinent VA and private medical 
records identified by the Veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  The Board notes that the Veteran provided medical 
examinations regarding his claim in September 2004, April 
2005, and August 2006.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The Veteran indicated in the April 2006 VA Form 9 
substantive appeal that he did not wish to present evidence 
and testimony at a hearing before a Veterans Law Judge.  

The Board will therefore proceed to a decision on the merits.  

Entitlement to an increased initial disability rating for 
service-connected post-traumatic stress disorder (PTSD) 
currently evaluated as 30 percent disabling effective June 
10, 2004.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Assignment of diagnostic code

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  


The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used.  In any event, all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events)..  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  


A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.



Analysis

The Veteran is currently assigned a 30 percent disability 
rating for service-connected PTSD.  He contends that his 
condition is worse and warrants a higher rating.

The evidence includes an April 2005 VA examiner's report 
which indicates that the Veteran complained of depression, 
feelings of helplessness, lack of motivation, sleep 
disturbance, poor concentration and memory, feelings of 
anxiety and panic attacks, problems with long term 
relationships, irritability and angry feelings, and intrusive 
thoughts related to his experiences carrying dead and wounded 
Marines from helicopters.  The examiner noted that the 
Veteran presented with "casual grooming and hygiene," 
intermittently teary and "generally grumpy but 
cooperative," appropriate eye contact, affect congruent with 
content, and normal rate and volume of speech with the 
exception of "long pauses to recall information."  The 
examiner found that the Veteran showed normal cognitive 
abilities, moderate depression, and sad affect.  The examiner 
reported that the Veteran experienced nightmares two-to-three 
times per week, and reported that it interfered with his 
ability to sleep.  The Veteran stated that he avoided people, 
and would avoid events that reminded him of his experiences.  
The examiner noted no suicidal or homicidal ideations, 
assessed the severity of the Veteran's PTSD as "moderate" 
and provided a GAF score of 35.

In an April 2005 report, a VA social worker provided a social 
and industrial assessment of the Veteran's PTSD condition.  
The examiner reported that the Veteran became visibly upset 
when he talked about his experiences on board the ship, and 
stated that he often had intrusive thoughts that disrupted 
his memory or ability to concentrate.  The examiner stated 
that since he had been diagnosed with cancer, he often felt 
feelings of anger.  The examiner noted that the Veteran did 
not appear to be confused or suffer from memory problems, and 
that his thought, mood and affect were normal.  The examiner 
specifically noted that the Veteran had been married four 
times and that the failures of that marriage were due to his 
alcohol abuse.  The Veteran reported that he used alcohol to 
numb his feelings.

An August 2006 VA examiner reported that the Veteran stated 
that he continued to have nightmares and difficulty sleeping 
at night, and that he had flashbacks a few times per month.  
The examiner also stated that the Veteran said he was 
irritable, short tempered and when angry, yelled and screamed 
before isolating himself from the scene.  The examiner noted 
that the Veteran reported having a handful of close friends 
with whom he maintains contact, that he enjoys fishing and 
that he has a "so-so" relationship with his current spouse.  
The examiner reported no suicidal ideation and no 
hallucinations.  The examiner reported the Veteran was 
oriented to time, place and person, was cooperative and 
maintained good eye contact.  The Veteran's speech was 
described as normal and clear, and his thought process was 
described as goal-directed.  The Veteran's mood was depressed 
and his affect flat.  The examiner reported the Veteran had 
"OK" maintenance of personal hygiene and other basic 
activities of daily living.  The examiner stated that the 
Veteran showed hypervigilence, exaggerated startle response, 
feeling of detachment and avoidance of stimuli which would 
remind him of his traumatic experiences.  The examiner 
provided a GAF of 52 overall, and 55 due to PTSD.

As noted above, in order to support a finding of a 50 percent 
disability rating, the evidence must show reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

The evidence clearly shows the Veteran had flattened affect, 
but it does not show that he had anything other than normal 
speech with the exception of occasional long pauses to regain 
information.  The evidence shows that the Veteran reports 
panic attacks which occur "a couple times a month," 
according to the August 2008 examiner's report.  There is 
nothing in any of the VA psychological reports that indicate 
the Veteran had trouble understanding complex commands.  The 
Veteran did report he often had problems with short term 
memory such as forgetting where he put something or 
forgetting whether he had done something, and the April 2005 
VA examiner reported that the Veteran had "difficulty 
remembering information and had word finding problems and 
difficulty remembering dates," but that his responses were 
logical and responsive.  The Board also notes that the April 
2005 VA social worker described how the Veteran did not 
appear to be confused or suffer from memory problems.  There 
is no evidence that he complained of long term memory 
problems, and his judgment was described as "intact."

With regard to disturbed motivation, the August 2008 examiner 
noted that the Veteran stated that since he had been 
diagnosed with cancer, he had slowed down and took longer 
periods to recuperate.  However, there is nothing regarding a 
lack of motivation because of his PTSD.  

The evidence does show the Veteran has had a long history of 
difficulty in establishing effective work and social 
relationships.  He has been married four times.  He describes 
his current marriage as "so-so."  He has worked as an 
independent trucker for many years and has chosen to do so 
specifically so that he did not have to deal with people.  He 
stated he enjoyed the isolation of the open road, but also 
indicated that he often felt lonely.  The Board notes that he 
seems to have maintained good relations with his family and 
was accompanied by a brother at the April 2005 social and 
industrial assessment.

The Board notes that the Veteran's GAF scores have ranged 
from 35 to 55.  As noted above, "scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school)."  Here, there is 
no evidence that the Veteran's speech has been illogical, 
obscure or irrelevant, or that, for example, he avoids 
friends or neglects his family.  Indeed, it appears that the 
Veteran maintains a fairly close relationship with his wife 
when they are apart, and he often contacts friends by phone, 
by eating out or other meetings.  A GAF score ranging from 51 
to 60 "reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers)."  
It appears to the Board that the GAF of 55 more aptly fits 
the symptoms noted in the VA examiners' reports.  Indeed, the 
April 2004 VA psychologist described the Veteran's PTSD as 
"moderate."

In sum, after reviewing the entire medical record, the Board 
finds that the Veteran's symptoms more closely follow the 
criteria for a 30 percent disability: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events.  Here, the 
evidence shows the Veteran is depressed, has anxiety and 
experiences occasional panic attacks.  He has consistently 
reported sleep impairment and has complained of forgetting 
where he put things or has shown difficulty in selecting 
words.  As discussed above, the Veteran meets fewer of the 50 
percent criteria than he meets of the 30 percent criteria.

For those reasons, the Board finds that entitlement to an 
initial disability rating in excess of 30 percent is not 
supported by the evidence, and that the benefit sought on 
appeal is not warranted.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As indicated above, the Board has reviewed the entire record 
and has determined that the Veteran's condition has not 
appreciably changed from the date of service connection.  The 
Board finds that there is no clinical evidence which supports 
a higher, or lower, disability rating throughout the period 
from service connection to the present.  For those reasons, a 
staged rating is not appropriate.



Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service- connected PTSD disability.  The medical evidence 
fails to demonstrate that the symptomatology of the Veteran's 
disability is of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
ratings criteria.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the 
ratings schedule.


Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his PTSD.  It appears from the evidence 
that the reason the Veteran has retired from his occupation 
is due to his lung cancer and not his PTSD.

Entitlement to service connection for lung cancer to include 
as due to exposure to herbicides.

Entitlement to service connection for peripheral neuropathy 
to include as due to exposure to herbicides.

Because the issues raise similar facts and identical law, 
they will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2008).

Analysis

As indicated above, to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. The Board will examine each element in 
turn.

With regard to element (1), the evidence includes diagnoses 
of both lung cancer and peripheral neuropathy.

With regard to Hickson element (2), the Board will separately 
address disease and injury.  There is no evidence of lung 
cancer or peripheral neuropathy in service.  Indeed, the 
Veteran does not so contend; rather he has consistently 
contended that he was exposed to herbicides which he claims 
has caused his cancer and neuropathy conditions.  

With regard to injury, the Veteran contends that the bodies 
of wounded and killed Marines that he moved were covered in 
Agent Orange, and that he was exposed to the herbicide in 
that manner.  He stated in his April 2006 VA Form 9 
substantive appeal that the Marines he carried were "right 
out of the bush and were heavily contaminated by 
herbicides."  The Veteran's statements are the only evidence 
of record indicating he was exposed to Agent Orange.  He has 
not submitted statements of any former shipmates to 
substantiate that any of the bodies were covered in Agent 
Orange; has not submitted any letters home containing such 
claims; nor is there any evidence of such exposure in any 
service record.  

The Board observes that the Veteran's claim was made about 35 
years after the events occurred.  The Court has held that 
contemporaneous evidence has greater probative value than 
history as reported by the claimant. See Curry v. Brown, 7 
Vet. App. 59, 68 (1994). The Court has also held that the 
Board may consider whether the veteran's personal interest 
may affect the credibility of testimony. See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  Here, the Veteran is 
seeking monetary benefits and the Veteran has made several 
statements in the record that he is in need of the benefits.  
Moreover, the Veteran does not explain how he came to know 
that the bodies were covered with herbicides; there is 
nothing in the record that indicates he had such knowledge or 
was capable of making such a determination based on his 
training, experience or education.

In sum, the Board finds that the Veteran's statements alone 
are not sufficiently probative to establish his direct 
contact with Agent Orange.  The Veteran's statements are 
suspect given the fact that he is seeking monetary benefits 
and has not submitted any evidence or explanation that tends 
to indicate that he was indeed exposed to Agent Orange in the 
manner he describes.  For those reasons, the Board finds that 
the Veteran's statements are not probative and do not satisfy 
Hickson element (2).

Also with respect to injury, presumed exposure is not 
supported by the record evidence; the Board finds that there 
is no evidence that the Veteran set foot in Vietnam, and 
further finds that the presumption afforded in 38 U.S.C.A. § 
1116(f) (West 2002) and 38 C.F.R. § 3.307(6)(iii) (2008) does 
not apply in this case.  The Veteran contended in his June 
2004 claim that he "was stationed aboard the USS Iwo Jima 
LPH-2, as medevac crewman, and was just a mile or two from 
shore of RVN."  He has never contended that he actually set 
foot in-country in Vietnam, but rather has consistently 
maintained that he was aboard the ship when he was exposed.  
Although the Veteran's personnel records indicate that he 
received the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal, there is no indication that he ever 
served in-country.  See Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008) (upheld VA's requirement that a claimant must have 
been present within the land borders of Vietnam at some point 
in the course of his or her military duty in order to be 
entitled to the presumption of herbicide exposure under 38 
U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  See 
also 38 C.F.R. § 3.313 (2008).  Therefore, the Board finds 
that element (2), in-service injury, is also not satisfied by 
because the presumption of exposure to herbicides does not 
apply to this Veteran.

In sum, the Board finds that the Veteran's claim fails for 
lack of evidence of Hickson element (2) on a direct contact 
basis and on a presumptive basis.  

In addition, since the Board has found the Veteran is not 
entitled to a regulatory presumption of service connection or 
that the evidence supports a finding of service connection 
due to the exposure to herbicides on a direct basis under 
Combee, supra, the Board will next review the record to 
determine whether service connection can be established on a 
direct basis.  As above, the Veteran has diagnoses of lung 
cancer and neuropathy and Hickson element (1) remains 
satisfied.  With regard to element (2), the Veteran's service 
treatment records do not contain a complaint of or finding of 
either lung cancer or neuropathy, nor is there any other 
evidence of record indicating the Veteran's lung cancer or 
neuropathy conditions manifested during service or within one 
year of separation.  Thus, element (2) is not satisfied.  
Finally, there is no competent medical evidence of record 
indicating the Veteran's lung cancer or neuropathy conditions 
are related to his active duty service.  Indeed, the 
competent medical evidence suggests that the Veteran's 
neuropathy condition is related to the chemotherapy he had to 
treat his lung cancer condition.  For those reasons, the 
Board finds that the Veteran is not entitled to service 
connection on a direct basis.



ORDER

Entitlement to an initial disability rating in excess of 30 
percent disabling for service-connected PTSD is denied.

Entitlement to service connection for lung cancer is denied.

Entitlement to service connection for neuropathy is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


